Callahan, J. P. (dissenting).
I concur with the learned decision of Supreme Court, Jefferson County (Gilbert, J.). The majority clearly ignores EDPL 701 which permits an additional discretionary allowance for an award of "actual and necessary costs, disbursements and expenses * * * actually incurred by [the] condemnee.” By its decision the majority is depriving the condemnee of its constitutional and statutory right to receive just compensation. The right to an additional allowance does not accrue until there is an award, order or judgment in the underlying condemnation proceeding. The fact that this condemnee made application upon notice simultaneous with forwarding the satisfaction of the judgment does not constitute a waiver of that right.
Furthermore, Supreme Court had authority under CPLR 5019 (a) to correct any mistake, defect or irregularity in a judgment or order "not affecting a substantial right of a party” (Crain v Crain, 109 AD2d 1094; see, Bolger v Davis, 127 AD2d 979). Respondent sought to correct a clerical error in computing the total amount of the appraiser’s fee incurred in the condemnation proceeding. The papers before the court on the original application for an additional allowance pursuant *1000to EDPL 701 included two separate statements submitted by the appraiser setting forth his fees for services. Respondent simply neglected to add the two fees together in making the claim for reimbursement. Clerical errors or a mistake in the entry of the judgment or the omission of a right or relief to which a party is entitled as a matter of course may be corrected by the trial court through an amendment (Herpe v Herpe, 225 NY 323, 327). The omission here was nothing more than inadvertence, hence the amendment was proper (Crain v Crain, supra). (Appeal from Amended Judgment of Supreme Court, Jefferson County, Gilbert, J. — Modification of Award.) Present — Callahan, J. P., Green, Pine, Lawton and Davis, JJ.